DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
2.	In Response After Final Action Request filed on 05/24/2021, claims 1, and 5 have been amended. Claims 4 and 8 have been cancelled. Claims 9-10 have been previously allowed. Therefore, claims 1-3, 5-7 and 9-10 are currently pending for the examination.

Response to Amendments
3.	Applicant Remarks Made in an Amendment: see Page 6, filed on 05/24/2021, with respect to claims 1-3 and 5-7 have been fully considered and persuasive. The rejections under 35 U.S.C. 103 of claims 1-3 and 5-7 have been withdrawn.
Claims 4 and 8 were objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the office action dated 02/24/2021.
Applicants have amended independent claims 1 and 5 to include the limitations of claims 4 and 8, respectively, which has been canceled without prejudice or disclaimer. Therefore, claims 1-3, 5-7 and 9-10 are allowable.




Allowable Subject Matter
4.	In the Response After Final Action Request filed on 05/24/2021, claims 1-3, 5-7 and 9-10 (renumbered as claims 1-8) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving at the media multiplexer a request for exclusive streaming by a previous receiving device of the plurality of receiving devices; and closing all of the allocated communication channels except for the communication channel being used by the previous receiving device” and “allocating a respective port by the media multiplexer on the media proxy for each callee answer, wherein each respective port allocated is used to forward media to the associated callee device; allocating a second port by the media multiplexer on the media proxy, wherein the second port allocated directs caller media to the media multiplexer; and notifying the caller device of the second port on the media proxy to send media to the media multiplexer” in combination with other claim limitations as specified in claims 1, 5, 9 and 10.
Note that the first closest prior art, Patel et al. (US 2017/0238152 A1), hereinafter “Patel” teaches: receiving media (Fig. 6, paragraphs [0054], [0314], [0319]; a unique “Stream Tag”) from the one device by the media multiplexer (Fig. 6, paragraphs [0054], [0314], [0319]; PoC Client 136 on the MediaMux to transmit and receive their respective RTP streams); and sending the media received to each of the plurality of receiving devices (Fig. 6, paragraph [0149]; allocating and managing the media ports of the Media Servers 114) using the allocated communication channels (Fig. 6, paragraph [0149]; Media Servers 114 to dynamically associate these ports).
Note that the second closest prior art, Denman et al. (US 2015/0223031 A1), hereinafter “Denman” teaches: allocating communication channels on the media proxy (Fig. 7, steps 3, 4, 5, 
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, second closest prior art, Denman teaches: receiving at the media multiplexer a request for streaming by a previous receiving device of the plurality devices (Fig. 7, paragraph [0136]; a call flow shown for a push-to-talk Call (or Talker Arbitration) for an already active group member). Thus, the prior art of record does not sufficiently teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Whynot et al. (US 2018/0054468 A1) entitled: "SYSTEMS AND METHODS FOR MEDIA TUNALING THROUGH EDGE SERVER"
• Xie (US 2004/0059942 A1) entitled: "FIREWALL INTERFACE CONFIGURATION AND PROCESSING TO ENABLE BI-DIRECTIONAL VOIP TRAVERSAL"

• Lavoie et al. (US 2009/0238168 A1) entitled: "COMMUNICATION NODE AND METHOD FOR HANDLING SIP COMMUNICATION"
• Gunnalan et al. (US 2016/0380966 A1) entitled: "MEDIA RELAY SERVER"
• Lillie et al. (US 2004/0131042 A1) entitled: "APPARATUS AND METHOD FOR CONTROLLING AND MANAGING INDIVIDUAL DIRECTED SESSIONS IN A COMMUNICATIONS SYSTEM"
• Jang et al. (US 2007/0019631 A1) entitled: "APPARATUS AND METHOD FOR MANAGING DATA TRANSFER IN VOIP GATEWAY"

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SITHU KO/            Primary Examiner, Art Unit 2414